Exhibit 10.1
Option No.
ONCOGENEX PHARMACEUTICALS, INC.
STOCK OPTION AGREEMENT
Type of Option (check one): o Incentive o Nonqualified
This Stock Option Agreement (the “Agreement”) is entered into as of
                    , 20     , by and between OncoGenex Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and                      (the “Optionee”)
pursuant to the Company’s 2010 Performance Incentive Plan, as amended (the
“Plan”). Any capitalized term not defined herein shall have the same meaning
ascribed to it in the Plan.
1. Grant of Option. The Company hereby grants to Optionee an option (the
“Option”) to purchase all or any portion of a total of                     
(          ) shares (the “Shares”) of the Common Stock of the Company at a
purchase price of                      ($          ) per share (the “Exercise
Price”), subject to the terms and conditions set forth herein and the provisions
of the Plan. If the box marked “Incentive” above is checked, then this Option is
intended to qualify as an “incentive stock option” as defined in Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”). If this Option fails
in whole or in part to qualify as an incentive stock option, or if the box
marked “Nonqualified” is checked, then this Option shall to that extent
constitute a nonqualified stock option.
2. Vesting of Option. The right to exercise this Option shall vest in
installments, and this Option shall be exercisable from time to time in whole or
in part as to any vested installment, as follows:

      Upon the date set forth below:   This Option shall be Exercisable as to:
 
  Shares
 
  Shares
 
  Shares

No additional Shares shall vest after the date of termination of Optionee’s
“Continuous Service” (as defined below), but this Option shall continue to be
exercisable in accordance with Section 3 hereof with respect to that number of
Shares that have vested as of the date of termination of Optionee’s Continuous
Service.
As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by a
corporation or a parent or subsidiary of a corporation issuing or assuming a
stock option in a transaction to which Section 424(a) of the Code applies, which
is uninterrupted except for vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Code), or leaves of absence which are
approved in writing by the Company or any of such other employer corporations,
if applicable, (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s term of office
expires and he or she is not reelected, or (iii) so long as Optionee is engaged
as a Service Provider to the Company or other corporation referred to in clause
(i) above.

 

 



--------------------------------------------------------------------------------



 



3. Term of Option. The right of the Optionee to exercise this Option shall
terminate upon the first to occur of the following:
(a) the expiration of ten (10) years from the date of this Agreement;
(b) the expiration of three (3) months from the date of termination of
Optionee’s Continuous Service if such termination occurs for any reason other
than permanent disability or death; provided, however, that if Optionee dies
during such three-month period the provisions of Section 3(d) below shall apply;
and provided, further, that if Section 3(d) does not apply, and on the last
trading day within such three-month period Optionee is subject to a blackout
imposed by the Company pursuant to which Optionee is restricted from exercising
this Option or reselling the Shares issuable upon such exercise, the right of
Optionee to exercise this Option shall continue until the tenth (10th) day
following the expiration of such blackout with respect to Optionee;
(c) the expiration of one (1) year from the date of termination of Optionee’s
Continuous Service if such termination is due to permanent disability of the
Optionee (as defined in Section 22(e)(3) of the Code);
(d) the expiration of one (1) year from the date of termination of Optionee’s
Continuous Service if such termination is due to Optionee’s death or if death
occurs during the three-month period following termination of Optionee’s
Continuous Service specified in Section 3(b) above; or
(e) upon the consummation of a “Change in Control” (as defined in Section 2.7 of
the Plan).
4. Exercise of Option. On or after the vesting of any portion of this Option in
accordance with Sections 2 or 8 hereof, and until termination of the right to
exercise this Option in accordance with Section 3 above, the portion of this
Option which has vested may be exercised in whole or in part by the Optionee
(or, after his or her death, by the person designated in Section 5 below) upon
delivery of the following to the Company at its principal executive offices:
(a) a written notice of exercise which identifies this Agreement and states the
number of Shares then being purchased (but no fractional Shares may be
purchased);
(b) a check or cash in the amount of the Exercise Price (or payment of the
Exercise Price in such other form of lawful consideration as the Administrator
may approve from time to time under the provisions of Section 5.3 of the Plan);
(c) a check or cash in the amount reasonably requested by the Company to satisfy
the Company’s withholding obligations under federal, state or other applicable
tax laws with respect to the taxable income, if any, recognized by the Optionee
in connection with the exercise of this Option (unless the Company and Optionee
shall have made other arrangements for deductions or withholding from Optionee’s
wages, bonus or other compensation payable to Optionee, or by the withholding of
Shares issuable upon exercise of this Option or the delivery of Shares owned by
the Optionee in accordance with Section 11.1 of the Plan, provided such
arrangements satisfy the requirements of applicable tax laws); and

 

Page 2 of 6



--------------------------------------------------------------------------------



 



(d) a letter, if requested by the Company, in such form and substance as the
Company may require, setting forth the investment intent of the Optionee, or
person designated in Section 5 below, as the case may be.
5. Death of Optionee; No Assignment. The rights of the Optionee under this
Agreement may not be assigned or transferred except by will or by the laws of
descent and distribution, and may be exercised during the lifetime of the
Optionee only by such Optionee. Any attempt to sell, pledge, assign,
hypothecate, transfer or dispose of this Option in contravention of this
Agreement or the Plan shall be void and shall have no effect. If the Optionee’s
Continuous Service terminates as a result of his or her death, and provided
Optionee’s rights hereunder shall have vested pursuant to Section 2 hereof,
Optionee’s legal representative, his or her legatee, or the person who acquired
the right to exercise this Option by reason of the death of the Optionee
(individually, a “Successor”) shall succeed to the Optionee’s rights and
obligations under this Agreement. After the death of the Optionee, only a
Successor may exercise this Option.
6. Representation of Optionee. Optionee acknowledges receipt of a copy of the
Plan and understands that all rights and obligations connected with this Option
are set forth in this Agreement and the Plan.
7. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
reverse stock split, reclassification, stock dividend or other similar change in
the capital structure of the Company, then appropriate adjustment shall be made
by the Administrator to the number of Shares subject to the unexercised portion
of this Option and to the Exercise Price per Share, in order to preserve, as
nearly as practical, but not to increase, the benefits of the Optionee under
this Option, in accordance with the provisions of Section 4.2 of the Plan.
8. Change in Control. In the event of a Change in Control (as defined in
Section 2.7 of the Plan), the right to exercise this Option shall accelerate
automatically and vest in full (notwithstanding the provisions of Section 2
above) effective as of immediately prior to the consummation of the Change in
Control. If vesting of this Option will accelerate pursuant to the preceding
sentence, the Administrator in its discretion may provide, in connection with
the Change in Control transaction, for the purchase or exchange of this Option
for an amount of cash or other property having a value equal to the difference
(or “spread”) between: (x) the value of the cash or other property that the
Optionee would have received pursuant to the Change in Control transaction in
exchange for the Shares issuable upon exercise of this Option had this Option
been exercised immediately prior to the Change in Control, and (y) the aggregate
Exercise Price for such Shares. If the vesting of this Option will accelerate
pursuant to this Section 8, then the Administrator shall cause written notice of
the Change in Control transaction to be given to the Optionee not less than
fifteen (15) days prior to the anticipated effective date of the proposed
transaction.

 

Page 3 of 6



--------------------------------------------------------------------------------



 



9. Rights as Stockholder. The Optionee (or transferee of this Option by will or
by the laws of descent and distribution) shall have no rights as a stockholder
with respect to any Shares covered by this Option until such person has duly
exercised this Option, paid the Exercise Price and become a holder of record of
the Shares purchased.
10. “Market Stand-Off” Agreement. Optionee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, Optionee will not sell or otherwise transfer or dispose of
any Shares held by Optionee without the prior written consent of the Company or
such underwriter, as the case may be, during such period of time, not to exceed
180 days following the effective date of the registration statement filed by the
Company with respect to such offering, as the Company or the underwriter may
specify.
11. Interpretation. This Option is granted pursuant to the terms of the Plan,
and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe this Option and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Optionee. As
used in this Agreement, the term “Administrator” shall refer to the committee of
the Board of Directors of the Company appointed to administer the Plan, and if
no such committee has been appointed, the term Administrator shall mean the
Board of Directors.
12. Limitation of Liability for Nonissuance. During the term of the Plan, the
Company agrees at all times to reserve and keep available, and to use its
reasonable best efforts to obtain from any regulatory body having jurisdiction
any requisite authority in order to issue and sell, such number of shares of its
Common Stock as shall be sufficient to satisfy its obligations hereunder and the
requirements of the Plan. Inability of the Company to obtain, from any
regulatory body having jurisdiction, authority deemed by the Company’s counsel
to be necessary for the lawful issuance and sale of any shares of its Common
Stock hereunder and under the Plan shall relieve the Company of any liability in
respect of the nonissuance or sale of such shares as to which such requisite
authority shall not have been obtained.
13. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention: the
Chief Financial Officer, and if to the Optionee, at his or her most recent
address as shown in the employment or stock records of the Company.
14. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

 

Page 4 of 6



--------------------------------------------------------------------------------



 



15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed one instrument.
16. Tax Consequences and Reporting Obligation Upon Sale of Shares. If this
Option is an “incentive stock option,” the tax benefits afforded to incentive
stock options will be obtained by the Optionee only if the Shares received upon
exercise of this Option are held for at least one year after the date of
exercise of this Option and two years after the date this Option was granted to
the Optionee. If the Optionee sells or otherwise transfers the Shares before the
expiration of either of these one- or two-year periods, the sale or transfer
will be treated for tax purposes as a “disqualifying disposition,” resulting in
the following tax consequences: (a) the Optionee will not obtain the tax
benefits afforded to incentive stock options, (b) the “spread” as of the date of
exercise will be taxed to the Optionee at ordinary income tax rates, and (c) the
amount of ordinary income resulting from the disqualifying disposition will be
included in the Optionee’s W-2. These tax consequences are described in more
detail in the prospectus that relates to the Plan, a copy of which was delivered
to the Optionee with this Option. To assure that the Company has the information
necessary to comply with its tax reporting obligations, Optionee agrees to
promptly notify the Company if any Shares are sold or transferred less than one
year after the date of exercise or less than two years after the date this
Option was granted, and report information regarding the disqualifying
disposition in accordance with procedures established by the Company for this
purpose.

 

Page 5 of 6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  ONCOGENEX PHARMACEUTICALS, INC.   OPTIONEE     a Delaware
corporation        
 
               
By:
               
 
               
 
          (Signature)    
 
               
Name:
               
 
               
 
          (Type or print name)    
 
               
Its:
          Address:    
 
               
 
               
 
               
 
               
 
               

 

Page 6 of 6